In the Missouri Court of Appeals
                             Eastern District
                                         DIVISION ONE

GEORGE ALDRIDGE,                              )       No. ED103700
                                              )
       Appellant,                             )       Appeal from the Circuit Court
                                              )       of Washington County
vs.                                           )       15WA-CC00178
                                              )
CHARLA FRANCIS and                            )       Honorable Troy K. Hyde
JASON CRAWFORD,                               )
                                              )
       Respondents.                           )       FILED: November 8, 2016


                                             OPINION

       George Aldridge (Aldridge) appeals pro se the trial court’s judgment dismissing his

petition for failure to state a claim against two corrections officers, Charla Francis and Jason

Crawford (Officers). We affirm.

                               Factual and Procedural Background

       Aldridge is an offender incarcerated with the Missouri Department of Corrections. On

May 22, 2014, Aldridge was incarcerated at Potosi Correctional Center in Potosi, Missouri, where

he alleged in the underlying case that two corrections officers tortiously converted his personal

property upon his transfer from Eastern Reception, Diagnostic, and Correctional Center to Potosi

Correctional Center. Specifically, Aldridge alleged that the Officers confiscated certain items

previously in the possession of Aldridge at the time of his arrival at Potosi Correctional Center.

Aldridge alleged that this confiscation constituted tortious conversion. On September 16, 2015,
the Officers filed a motion to dismiss for failure to state a claim for tortious conversion and, on

October 19, 2015, the trial court granted the motion. This appeal follows. 1

                                        Standard of Review

       “[A] motion to dismiss for failure to state a cause of action is solely a test of the adequacy

of the plaintiff's petition.” Reynolds v. Diamond Foods & Poultry, Inc., 79 S.W.3d 907, 909

(Mo. banc 2002). We review the petition “in an almost academic manner, to determine if the

facts alleged meet the elements of a recognized cause of action, or of a cause that might be

adopted in that case.” Nazeri v. Mo. Valley Coll., 860 S.W.2d 303, 306 (Mo. banc 1993). In so

doing, we take a plaintiff’s averments as true, liberally grant plaintiff all reasonable inferences

and will not weigh the credibility or persuasiveness of facts alleged. Id.; Reynolds, 79 S.W.3d at

909.

       Moreover, an appellate court reviews a trial court’s grant of a motion to dismiss de novo

and will consider only the grounds raised in the motion to dismiss in reviewing the propriety of

the trial court’s dismissal of a petition. Lynch v. Lynch, 260 S.W.3d 834, 836 (Mo. banc 2008).

In so doing, we will not consider matters outside the pleadings. Brennan By and Through

Brennan v. Curators of the Univ. of Mo., 942 S.W.2d 432, 434 (Mo. App. W.D. 1997). We will

consider solely whether the grounds raised in the motion supported dismissal. City of Lake Saint

Louis v. City of O’Fallon, 324 S.W.3d 756, 759 (Mo. banc 2010).




1
  We note that Aldridge’s s brief violates several provisions of Rule 84.04 and that pro se
appellants are held to the same procedural rules as attorneys. Scott v. Potter Elec. Signal Co.,
310 S.W.3d 311, 312 (Mo. App. E.D. 2010). Nevertheless, we review Aldridge’s points on
appeal ex gratia.

                                                  2
                                            Discussion

       In his sole point on appeal, Aldridge argues the trial court erred and abused its discretion

in dismissing his petition because he stated sufficient facts to survive a motion to dismiss under a

number of theories of substantive law, including tortious conversion. 2 We disagree.

       Generally speaking, “conversion is any distinct act of dominion wrongfully exerted over

one’s property, in denial of his right or inconsistent with it.” In re Estate of Boatright, 88 S.W.3d
500, 506 (Mo. App. S.D. 2002). “Conversion is the unauthorized assumption of the right of

ownership over the personal property of another to the exclusion of the owner’s rights.”

Kennedy v. Fournie, 898 S.W.2d 672, 678 (Mo. App. W.D. 1995). Conversion is a tort against

the right of possession rather than against the right of title. Auto Alarm Supply Corp. v. Lou

Fusz Motor Co., 986 S.W.2d 467, 468 (Mo. App. E.D. 1998).

       Conversion may be established in one of three ways: “(1) by tortious taking; (2) by any

use or appropriation to the use of the person in possession, indicating a claim of right in

opposition to the rights of the owner, or (3) by a refusal to give up possession to the owner on

demand.” Estate of Boatright, 88 S.W.3d at 506. Under any of these three theories, the plaintiff

must show he had title to, or a right of property in, and a right to the immediate possession of the

property concerned at the alleged date of conversion. Mertz v. Blockbuster, Inc., 32 S.W.3d 130,




2
  Aldridge also claims that the Associate Division of the Circuit Court of Washington County
was not the appropriate venue to handle a motion to dismiss. We disagree. Section 517.011.1
RSMo 2000 expressly defines the claims that can be heard in the associate circuit courts, which
include claims arising under Chapter 537 of the Missouri Revised Statutes such as tort claims in
general and tort claims against state employees in specific. See Section 537.600.1 RSMo 2000.
Moreover, associate circuit judges have concurrent original jurisdiction of all causes heard by
circuit judges, with no monetary limitations. Mogley v. Fleming, 11 S.W.3d 740, 747 (Mo. App.
E.D. 1999). Therefore, the Associate Division of the Circuit Court was the proper venue for
Aldridge’s claim.


                                                 3
133 (Mo. App. E.D. 2000). “It is possible to infer intent to convert from the facts and

circumstances of the situation.” Mertz, 32 S.W.3d at 133.

       Therefore, under any theory of conversion, Aldridge must show he had title to, or right of

property in, and right to immediate possession of, property concerned at alleged date of the

conversion. Id. Here, Aldridge did not plead facts sufficient to meet any element of conversion

under this standard.

       First, Aldridge did not plead facts indicating that the taking of any property when he

arrived at Potosi Correctional Center was unauthorized. If fact, in his petition, Aldridge alleged

that the Officers were working as property room officers, and that when the property at issue was

seized, it was pursuant to institutional policy. Aldridge alleges no facts to indicate that the

Officers were not authorized to take the listed items when he arrived at Potosi Correctional

Center. Second, Aldridge has not pled that he had title to or right of property to any of the items

he listed or that he had right to immediate possession of the aforementioned items. Other than

conclusory allegations, Aldridge pled no facts to sustain a claim that he had a right of property or

right to immediate possession of the property listed in his petition. Id. Therefore, Aldridge has

not stated a claim on which relief may be granted under a theory of tortious conversion and the

trial court did not err in granting the Officers’ motion to dismiss for failure to state a claim.

Point denied.

                                             Conclusion

       The judgment is affirmed.



                                               ____________________________
                                               Mary K. Hoff, Judge


Robert M. Clayton III, Presiding Judge, and Lisa P. Page, Judge, concur.

                                                   4
5